EXHIBIT 10.16

 

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

SETTLEMENT AGREEMENT

 

BETWEEN

 

Avanex France, a French company (“société anonyme”) with a share capital of Euro
15,000,000, with its registered office located at route de Villejust lieudit
Villarceaux, 91620 Nozay, France, registered with the Commercial and Companies
Registry of Evry under the number 392 305 652, represented by Mr. Anthony
Florence, in his capacity as officer and Chief Governance Officer and Senior VP
Corporate Affairs of Avanex Corporation, duly authorized for the purpose hereof,
(hereinafter referred to as the “Company”),

 

ON THE ONE HAND,

 

AND

 

Mr. Philippe Brégi, born on [*], in [*] (France), a French citizen, residing at
[*] France, whose social security number is [*],

 

ON THE OTHER HAND,

 

WHEREAS:

 

A. Mr. Philippe Brégi has been an employee of the Company since May 30th, 1983
and his last position within the Company was salaried Managing Director
(“Directeur Géréal salarié”).

 

B. [*].

 

C. [*].

 

D. [*].

 

E. [*].

 

F. [*].

 

G.

For the sake of settling and [*], negotiations were entered into between the
parties. After discussion and exchanges of view with respect to their reciprocal
rights, and under the



--------------------------------------------------------------------------------

arbitration of their respective lawyers, the parties decided to definitively end
their dispute by a lump-sum settlement, making the mutual concessions set out
below.

 

NOW, THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

 

This settlement agreement is entered into subject to the condition precedent of
the express approval of the Board of Directors of Avanex Corporation.

 

Article 1

 

1.1 The parties confirm that Mr. Brégi’s employment agreement will end at the
end of his six-month notice period, that is on February 8th, 2005, with the
exception of an obligation of reserve and confidentiality with respect to
Confidential Information concerning the Company, which is in his possession, as
defined in Article 5 here below.

 

1.2 The parties also confirm that Mr. Brégi’s corporate office in his capacity
as Managing Director and Officer expired on August 9th, 2004, as well as any
other term of office that Mr. Brégi would hold in any other Affiliated Company,
and in particular Photline Technologies.

 

Article 2

 

2.1 The Company shall pay Mr. Philippe Brégi, on the occasion of the termination
of his employment agreement, the following amounts:

 

  (i) an indemnity in lieu of paid notice corresponding to the days paid notice
that Mr. Brégi is exempted from working as from August 9th, 2004, that is the
net equivalent of the gross amount of Euro 100,000;

 

  (ii) an indemnity in lieu of paid leave corresponding to 58,2 working days for
the period ending of February 8th, 2005, that is the net equivalent of the gross
amount of Euro 48,500;

 

  (iii) a dismissal indemnity payable pursuant to the Applicable Collective
Bargaining Agreement of Metallurgical Industry (IC), in a net amount of Euro
205,380;

 

  (iv) an exceptional bonus of a gross amount of Euro 62,000 for the year 2004.
It is therefore expressly agreed between the parties that, due to its
exceptional nature, such bonus is not included in the basis of calculation of
the amounts mentioned above in paragraphs (i) to (iii).

 

2.2 The gross amount mentioned above in paragraph (i) will be paid monthly at
the usual salary due dates. The other accumulated amounts mentioned in
paragraphs (ii) and (iv) in Article 2.1 here above shall be completely paid to
Mr. Brégi on the date of execution of this agreement and for (iii) at the end of
the exempted notice period, which is on February 8th, 2005.

 

-2-



--------------------------------------------------------------------------------

By his signature of this agreement, Mr. Brégi gives good and valid receipt for
the amounts paid to him today.

 

It is expressly agreed between the parties that, subject to the performance of
the commitments made prior to the execution of this agreement, the amounts
mentioned in Article 2.1 hereinabove constitute the whole amounts owed to
Mr. Philippe Brégi that may result from the fulfillment and termination of his
employment agreement, as well as for the fulfillment and termination of any term
of office, for the Company and any Affiliated Company, with the exception of the
settlement indemnity mentioned in Article 3 hereof.

 

2.3 For the purpose of this settlement agreement, the expression “Affiliated
Company” shall mean any company in France and abroad, which directly or
indirectly, through one or several agents holds an interest in the Company,
whose Company holds an interest, or is held by a company of Avanex Group.

 

Article 3

 

3.1 The Company agrees to pay Mr. Brégi an additional lump sum and definitive
indemnity of a gross amount of Euro 350,000 as settlement damages, said
indemnity being distinct from any prejudice resulting from any loss of salaries
of Mr. Brégi. The payment of this indemnity shall put an end to all disputes of
any kind regarding the conditions and reasons for the termination of
Mr. Philippe Brégi’s agreement and shall indemnify Mr. Brégi for all prejudice
which he suffers, may suffer or may have suffered due to his dismissal and, in
particular, his personal, moral, social and professional prejudice, and due to
the end of his employment agreement.

 

3.2 Since the sum of the dismissal indemnity payable pursuant to the Applicable
Collective Bargaining Agreement is mentioned in Article 2.1 paragraph (iii) and
the settlement indemnity exceeds the ceiling of income tax and social security
contribution exemption as provided in article L.242-1 paragraph 8 of the French
Code of Social Security, the excess amount of such sum shall be subject to
social security contributions, the amounts owed as employee’ contributions will
be deducted by the Company, which is accepted by Mr. Brégi without reserve. The
amount below the taxation thresholds and higher than the dismissal indemnity due
pursuant to the applicable Collective Bargaining Agreement will be subject to
CSG and CRDS, whose amount will also be deducted from the Company.

 

3.3 The net amount of the settlement indemnity will be totally paid at the end
of the exempted notice period, i.e., on February 8th, 2005.

 

3.4 For the record, Mr. Philippe Brégi will retain the benefit of all his rights
to the employee’s savings scheme (épargne salariale) and the Stock Option plan
currently applicable in the Company and/or any Affiliated Company.

 

By the signature of this agreement, Mr. Philippe Brégi acknowledges that the
purchase of the options will end on February 8th, 2005.

 

Mr. Brégi will be able to exercise the options purchased on such date until
May 7th, 2005.

 

-3-



--------------------------------------------------------------------------------

Mr. Brégi acknowledges being well informed of his situation from the tax and
social authority viewpoint. As such, it is expressly agreed between the parties
that each party shall bear the possible social security contributions and taxes
payable by each party, based on the option purchase. Mr. Philippe Brégi
expressly agrees that the amount of the employee’s social contributions and
other wages taxes to be payable by him could be withheld. In the event a tax
withholding might not be carried out, Mr. Philippe Brégi undertakes to refund
upon first request of the Company the amount of the employee’s social
contributions and other wages taxes to be legally payable by Mr. Brégi and paid
by the Company.

 

Article 4

 

In consideration for the terms and conditions of this settlement agreement and
subject to the commitments previously made, Mr. Philippe Brégi declares that all
his rights and claims are hereby fulfilled in their entirety and that he has
been completely indemnified on all grounds and in all respects. Mr. Philippe
Brégi declares that he no longer has any right, action, demand, claim and/or
pretension to assert against the Company and any of its Affiliated Companies,
due to the obligations which existed or could have existed, or which exist or
could exist at the date hereof, either directly or indirectly, due to the
performance of any employment and corporate term of office or termination of any
employment agreement and corporate office with the Company and/or any Affiliated
Companies.

 

Article 5

 

5.1 Pursuant to the termination of his employment agreement, Mr. Philippe Brégi
declares that he returned all the goods and equipment which belong to the
Company and/or any Affiliated Company, including, in particular, the
Confidential Information, and undertakes not to use or disclose the Confidential
Information for his own account or the account of any person other than the
Company and/or any Affiliated Company, without the prior written approval of the
Managing Director (“Gérant”) of the Company.

 

5.2 For the purpose of the preceding paragraph, the expression “Affiliated
Company” will have the meaning defined in Article 4 hereabove. The expression
“Confidential Information” will have the following meaning: all direct or
indirect information brought to Mr. Philippe Brégi’s knowledge in the context of
his activities or concerning any activities, administrative and financial
management, technologies (including, in particular, software), products or
clients of the Company and/or any Affiliated Company. This information includes
but is not limited to (i) product design and development information,
(ii) names, addresses, buying habits and preferences of current customers of the
Company as well as prospective customers, (iii) pricing and sales policies,
techniques and concepts, (iv) trade secrets and any other information concerning
the business operations and/or affairs of the Company, excluding (i) information
generally available to or known to the public, (ii) information previously known
to Mr. Philippe Brégi before he was hired, (iii) information independently
obtained by Mr. Philippe Brégi outside the scope of his employment agreement, or
(iv) information lawfully disclosed to Mr. Philippe Brégi by a third party.

 

-4-



--------------------------------------------------------------------------------

Article 6

 

6.1 Mr. Philippe Brégi acknowledges that he is completely aware of his situation
with respect to the social security bodies, unemployment insurance, and the tax
authorities and declares that these matters could in no event call this
agreement into question. Mr. Philippe Brégi declares that he had the necessary
time to consider the situation before signing this settlement agreement. More
specifically, it is to be reminded that the payment of such settlement indemnity
may be, if Mr. Philippe Brégi is entitled to receive unemployment benefits from
the UNEDIC scheme, subject to an indemnification postponement referred to as a
waiting period before payment (“délai de carence”).

 

6.2 The parties acknowledge that this settlement agreement is strictly
confidential and shall not be disclosed to third parties with the exception of
the authorities legally empowered to be informed hereof and upon their express
request.

 

Article 7

 

Mr. Philippe Brégi expressly agrees not to criticize, nor circulate any comment
or information that may be detrimental to the Company and any company of the
Group to which it belongs.

 

Reciprocally, the Company expressly agrees not to denigrate nor defame
Mr. Philippe Brégi, including in the event a prospective employer would get in
touch with the Company.

 

Article 8

 

In the event Avanex France would not be able to pay the amounts owed by the
Company to Mr. Philippe Brégi for any reason whatsoever, and in particular
through the performance hereof, Avanex Corporation undertakes to pay such
amounts on the dates provided hereof and to comply with the social obligations
arising out of them (including, without limitation the payment of the social
contributions).

 

Article 9

 

This agreement constitutes a settlement agreement and shall have unappealable
res judicata effect in accordance with Articles 2044 et seq. of the French Civil
Code.

 

-5-



--------------------------------------------------------------------------------

Signed in Paris

On August 24th, 2004

In two originals

    

/s/ ANTHONY FLORENCE

--------------------------------------------------------------------------------

  

/s/ PHILIPPE BRÉGI

--------------------------------------------------------------------------------

For the Company

By Mr. Anthony Florence

Officer of Avanex France and

VP Avanex Corporation

  

Mr. Philippe Brégi

 

(Please precede signatures with the hand-written words: <<Bon pour transaction
forfaitaire et définitive selon les termes ci-dessus. [“Valid for a definitive
lump-sum settlement according to the above terms”].

 

Please also precede Mr. Philippe Brégi’s signature by the hand-written words:
“Bon pour quittance des sommes visées dans le corps des présentes. Bon pour
désistement et renonciation à toute instance et action >>. [<<Valid for release
concerning the sums referred to herein. Valid for release from and waiver of any
cause of action>>].

 

-6-